 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDCHIEF FREIGHT LINES COMPANYandWINFRED M. COOKSEYandOKLA-HOMACITY GENERALDRIVERS,WAREHOUSEMEN AND HELPERS, LOCALUNION886,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,AFLandWIN-FRED M.COOKSEYandCHIEF FREIGHT LINES COMPANY.Cases Nos.16-CA-711 and 16-CB-53. January 4,1955Decisionand OrderOn June 2, 1954, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that theycease anddesist there-from and take certainaffirmative action, asset forth in the copy ofthe Intermediate Report attached hereto.TheTrial Examiner alsofound that the Respondents had not engaged in certain other unfairlabor practices and recommended that the complaint be dismissedin that respect.Thereafter, the Respondent Union filed exceptionsto the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by theTrial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entirerecord in thesecases,and hereby adopts the findings, conclusions,' and recommenda-tions of the Trial Examiner, insofar as they are consistent with ourdecision herein.The Trial Examiner found,and we agree,that the RespondentCompany violated Section 8 (a) (3) of the Act by refusingto reem-ploy Cooksey when jobs became available because of his nonmember-ship in the Respondent Union. The Trial Examineralsofound thatthe Union violated Section 8 (b) (2) of the Act by causing the Com-pany to deny reemployment to Cooksey on October 26, 1953,for rea-sons unrelated to his payment or tender of periodic dues or initiationfees.While we agree that the Union caused the Company unlawfullyto discriminate against Cooksey, we find that this violation occurredon January 12, 1954, rather than October 26, 1953, as the Trial Ex-aminer found.In concluding that the Union caused the Company to discriminateagainst Cooksey on October 26, 1953, the Trial Examiner relied uponthe credited testimony of Bell, the Company's terminal manager.Bell testified that a few days prior to October 26, whichwas some 8'In the absence of any exception thereto, we adopt, without necessarily approving, theTrial Examiner'sconclusion that a preponderance of the evidence does not support afinding thatthe Respondents maintained an unlawful closed shop or preferential hiringagreement.111 NLRB No. 3. CHIEF FREIGHTLINES COMPANY23weeks -after Cooksey had voluntarily terminated his employment be-cause of hisdifficulties with the Union, Cooksey spoketo Bell relativeto returning to work.Withoutassigning any reasontherefor, Bellstated that he did not think he could put Cooksey back on the job.Cooksey thereupon invited Bell to confer with Cooksey's attorneyregarding reemployment, and a conference was arranged for the fol-lowing day.During this conference, Bell questioned the attorney asto what would happen if he rehired Cooksey and the Union decided tostrike the Company's operations or take other retaliatory action.Bell concluded the meeting by stating that any decision to reemployCooksey rested with the Company's president.After this meeting with Cooksey's counsel, Bell relayed Cooksey'sinquiry concerning reemployment to the Company's president whosuggested that Cooksey first obtaina referralfrom the Union and thenreport back to the Company to discuss the possibility of reemployment.During the same period, Bell, for the first time, spoke to Mitchell, theUnion's business agent, about Cooksey's search for reemployment withthe Company. In the course of his conversation with Mitchell, Bellinquired as to what would happen if Cooksey was rehired.Mitchellreplied that "he didn't represent Mr. Cooksey and that he wasn't atliberty to say what might happen." Bell testified that, with referenceto his inquiry as to whether the other men would work with Cooksey,Mitchell replied that "he wasn't at liberty to say, but he didn't knowwhether the men working down there would desireto go onworkingwith a non-union member." Finally, Mitchell stated that, if Cookseywere given his job back, Bell "could be in violation of the contract"sinceCooksey "had walked off the job." 2On October 26, 1953, Cooksey returned to the Company to inquireabout reemployment, and Bell informed him of the company presi-dent's direction to seek a referral from the Union and then return todiscuss the subject of his reemployment.The TrialExaminer found,and we agree, that Cooksey made an unconditional request for newemployment on October 26.On January 12, 1954, after being apprised that Cooksey had filed acharge against the Company, Bell telephoned Mitchell and inquiredabout the possibility of rehiring Cooksey.Mitchell again replied that"he didn't represent Cooksey, that he was my [Bell's] problem and hedidn't want to have anything to do with it." Bell then asked Mitchellwhether the Union would issue Cooksey a referral card if Cookseyapplied for one at the Union's hall, to which Mitchell replied that"under the circumstances he doubted it."Finally,Bell inquired2 Bell averred that he did not know which section of the contract Mitchell stated wouldhave been violated by returning Cooksey to his job.As Cooksey had lost his seniorityby leaving his employment without permission,however, it would seem that Mitchell'sreference to a possible contractual violation pertained to the rehiring of Cooksey withhis old seniority. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether, if he rehired Cooksey as a new employee, the Union wouldissue Cooksey a union card after the completion of his 30-day proba-tionary period as provided for in the contract.Mitchell answeredthat "he didn't think they would issue him a card."On the basis of the foregoing, and the entire record in these pro-ceedings, we are persuaded that Mitchell's statements, made in re-sponse to Bell's inquiry in October 1953 regarding Cooksey's questfor reemployment, fall short of the type of evidence necessary to es-tablish that the Union caused or attempted to cause the Company todeny reemployment to Cooksey on October 26, 1953, because of hisnonmembership in the Union. As we view the evidence in this connec-tion,Mitchell's equivocal response to Bell's questions failed to committhe Union to any definitive course of action in the event of Cooksey'sreemployment which could properly be characterized as causing orattempting to cause the Company to discriminate against Cooksey.Accordingly, we find, contrary to the Trial Examiner, that a pre-ponderance of the evidence fails to establish that the Union violatedSection 8 (b) (2) of the Act by its conduct on October 26, 1953.However, Bell's conversation with Mitchell on January 12, 1954,reveals a very different and clear picture of the Union's message tothe Company as to the former's plans in the event Cooksey were re-hired.Mitchell's statements that the Union would not accept Cookseyinto membership after the 30-day probationary period and might notaccord Cooksey a referral card if Bell rehired Cooksey, were, in ouropinion, a clear enough announcement of the Union's determinationthat the reemployment of Cooksey, who Bell knew had fallen out ofgrace with the Union, would be attended by retaliatory measures onthe part of the Union. This conclusion is further supported by Bell'stestimony relating that Mitchell's statements made him realize that re-hiring Cooksey would entail "union troubles" and that this was "prob-ably a very contributing factor" for not reemploying Cooksey.We reject the argument that a finding of "cause or attempt to cause,"under Section 8 (b) (2) of the Act, may only be predicated upon di-rect or expressed threats of retaliation by a union's agents. It isenough that the union's conduct reveals an intent to arouse the em-ployer's fear that the hire or reemployment of an applicant will re-sult in economic pressure against him.Unlike our dissenting col-league,Member Murdock, we attach no great significance to the factthat Mitchell prefixed his statement with the phrase "I think."Nomore would we excuse an employer representative, defending an 8 (a)(1) charge, because he had only told the employees that "he thought"they would be discharged if they persisted in exercising the rightsguaranteed them by Section 7 of the Act.And, contrary to the fearexpressed in the dissent, a union is not required to discourage unionmembership in order to avoid running afoul of the proscriptions of the CHIEF FREIGHT LINES COMPANY25statute.All it need do is refrain from making threats in violation ofthe expressed provisions.Upon the entire record before us, we find that the Union, by itsconduct on January 12, 1954, caused the Company to deny reem-ployment to Cooksey because of his nonmembership in the Unionand thereby violated Section 8 (b) (2) of the Act.'THE REMEDYIn view of the foregoing, we shall modify the remedial recommen-dations of the Trial Examiner as follows :We shall order the Respondent, Chief Freight Lines Company, tomake Winfred M. Cooksey whole for any loss of pay suffered as aresult of the discrimination practiced against him, by payment to himof a sum equal to the amount he would normally have earned as wagesfrom the date on or after October 26, 1953, when jobs were available,to January 12, 1954, the date on which the Respondent Company be-came jointly and severally liable with the Respondent Union for anyloss of pay suffered by Cooksey, less his net earnings during suchperiod.We shall also order the Respondent, Chief Freight Lines Company,and the Respondent, Oklahoma City General Drivers, Warehousemenand Helpers, Local Union 886, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, AFL,jointly and severally, to make Winfred M. Cooksey whole for anyloss of pay suffered by him as a result of the discrimination practicedagainst him by the Respondents, by payment to him of a sum equalto the amount he would have normally earned as wages from January12,1954, the date on which the Respondent Union caused the Respond-ent Company to discriminate against Cooksey, to March 15, 1954, thedate on which the Respondent Company made, and Cooksey declined,a proper offer of reemployment, less his net earnings during suchperiod.Back pay shall be computed in a manner consistent with theBoard's policy set forth inF. W. Woolworth Company.4OrderUpon the basis of the entire record in these cases, and pursuant toSection 10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that :1.The Respondent Company, Chief Freight Lines Company,Kansas City, Missouri, its officers, agents, successors, and assigns, shall :3Member Rodgers dissents from the finding of the majority herein that the Union'sviolation of Section8 (b) (2) of theAct dates from Mitchell's statementsof January 12,1954He wouldfind that theUnion caused the Companyto discriminate against Cookseyon October26, 1953.4 90 NLRB 289. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Cease and desist from :(1)Performing or giving effect to the clause in its contract withRespondent Union which delegates to the Union authority to settlecontroversies relating to seniority, or entering into or renewing a con-tract with said Union, or any other labor organization, which con-tains such provisions.(2)Encouraging membership in Respondent Union, or in any otherlabor organization of its employees, by discriminating against its em-ployees in any manner in regard to their hire or tenure of employ-ment, except to the extent permitted by Section 8 (a) (3) of the Act.(3) Interfering with, restraining, or coercing its employees in theexercise of the rights guaranteed by Section 7 of the Act, except tothe extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized by Section 8 (a) (3) of the Act.2.The Respondent Union, Oklahoma City General Drivers, Ware-housemen and Helpers, Local Union 886, International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers of America,AFL, its officers, representatives, and agents, shall :(a)Cease and desist from :(1)Performing or giving effect to the clause in its contract withRespondent Company which delegates to the Union authority to settlecontroversies relating to seniority, or entering into or renewing a con-tract with Respondent Company, or any other employer, which con-tains such provisions.(2)Causing or attempting to cause Respondent Company, its offi-cers, agents, successors, or assigns, to discriminate against its em-ployees in violation of Section 8 (a) (3) of the Act.(3)Restraining or coercing the employees of Respondent Companyin the exercise of the rights guaranteed by Section 7 of the Act, exceptto the extent that such rights may be affected by an agreement requir-ing membership in a labor organization as a condition of employmentas authorized by Section 8 (a) (3) of the Act.3.Respondent Company and Respondent Union shall make wholeWinfred M. Cooksey in the manner sot forth in the section of this De-cision and Order entitled "The Remedy."4.Respondent Company and Respondent Union shall post immedi-ately, in conspicuous places in all locations where notices to employeesand members, respectively, are customarily posted, the respectivecopies of the notices attached to the Intermediate Report and marked"Appendix A" for the Company and "Appendix B" for the Union.-'6These notices, however,shall be,and they hereby are, amended by striking from thefirst paragraph thereof the words "Recommendations of a Trial Examiner"and substitut-ing in lieu thereof the words"A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words "Pursuant to a Decision and Order" the words "Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order." CHIEF FREIGHT LINES COMPANY27Copies of said notices, to be furnished by the Regional Director forthe Sixteenth Region, shall, after being signed by a duly authorizedofficer or agent, be posted and maintained by each of said Respondentsfor a period of sixty (60) consecutive days.Reasonable steps shall betaken by the respective Respondents to insure that said notices are notaltered, defaced, or covered by any other material.5.Respondent Company and Respondent Union shall notify theRegional Director for the Sixteenth Region, in writing, within ten(10) days from the date of this Order, what steps the Respondentshave taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it charges thatthe Respondents have violated the Act by maintaining, through cus-tom, understanding, or verbal agreement, a closed shop or preferentialhiring arrangement, be, and it hereby is, dismissed.MEMBER MURDOCK, dissenting :Like the majority of my colleagues, I agree that the Union did notcause or attempt to cause the Company unlawfully to discriminateagainst Cooksey on October 26, 1953.However, I cannot concur intheir finding that the Union violated Section 8 (b) (2) of the Act onJanuary 12, 1954, merely because Mitchell "doubted" that the Unionwould give Cooksey a referral card and because he "didn't think" theUnion would admit Cooksey to membership. I would therefore dis-miss the allegations in the complaint insofar as they allege that theUnion violated the Act with respect to Cooksey.I fail to perceive how my colleagues can find that the Union re-sponsibly caused the Company to deny employment to Cooksey on thebasis of the record before us. In my opinion, Mitchell's statementsthat he "doubted" whether the Union would grant Cooksey a referraland that he "didn't think" the Union would issue Cooksey a member-ship card are so vague in content that only by the sheerest type ofconjecture can they be characterized as carrying with them theaffirmative threat of retaliation or other coercive action in the eventCooksey was reemployed.To hold that statements such as Mitchell's,unsupported by any positive evidence of threats of economic pressure,caused the Company to discriminate against Cooksey, in effect sug-gests that the Union must discourage membership in it in order toavoid liability under Section 8 (b) (2) of the Act.Moreover, themajority's finding of "causation" in this case places this Board inthe unique position of projecting itself into the mind of each employerto determine whether every smile or frown by a union representativeshould have impressed each employer as being a veiled threat of eco-nomic retaliation in the event the employer declined to discriminateagainst employees.I believe that the Act constrains us to predicatefindings of violations of Section 8 (b) (2) on evidence more substan-tial than that which appears in this record. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo further support their findings of causation in this case, themajority suggests by way of analogy the hypothetical situation wherean employer representative would be found to have violated Section8 (a) (1) of the Act by stating to his employees that "he thought"they would be discharged if they engaged in protected activities.Theanalogy, in my opinion, is tantamount to likening a peach and a pear.In the hypothetical case, the Board's inquiry in determining whetherSection (a) (1) has been violated concerns itself with whether theemployer,in possession of the total power over his employees' tenureand other conditions of employment, coerced the employees by ad-dressing such a threatening statement to them. In the instant case,the inquiry centers around whether the Union responsibilitycausedthe Respondent Company to act to discriminate against an employeeby certain acts and utterances.I submit that the majority's analoguesuggests the basic weakness of its entire case.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThese proceedings, brought under Section 10 (b) of the National Labor Rela-tions Act, as amended (61 Stat. 136), and consolidated by an order of the GeneralCounsel of the National Labor Relations Board,' were heard in Oklahoma City,Oklahoma, on April 7, 1954, pursuant to due notice. Separate complaints, basedon charges duly filed and served, were issued against the respective Respondents onFebruary 8, and amended complaints on March 18, 1954. Further amendmentswere made at the opening of the hearing. The summary of the pleadings madebelow is of the pleadings as finally amended.The complaint against the Company alleged in substance that the Company had,sinceNovember 1, 1952, engaged in unfair labor practices proscribed by Section 8(a) (1) and (3) of the Act (a) by maintaining a custom, understanding, or verbalagreement with the Union under which it hired or gave preference in employmentto employees referred to it by the Union from the Union's list of members; (b) byentering into a written agreement with the Union on November 1, 1952, providingin part that controversies concerning seniority of employees should be referred tothe Union for settlement; and (c) by refusing on October 26 and November 3, 1953,to employ Winfred M. Cooksey because of his nonmembership in the Union, withknowledge that membership was denied or terminated for a reason other than Cook-sey's failure to tender periodic dues and initiation fees uniformly required.The complaint against the Union alleged in substance that the Union had en-gaged in unfair labor practices proscribed by Section 8 (b) (1) (A) and 8 (b) (2)of the Act (a) by causing the Company to discriminate against Cooksey as describedabove; (b) by entering into the written contract with the provision concerningseniority described above; and (c) by maintaining with the Company the verbalagreement or understanding referred to above as to hiring or giving preference toemployees from the Union's hiring hall, from which the Union referred only mem-bers in good standing.The Respondents filed separate answers in which they made general denials of theunfair labor practices charged, respectively, against them.All parties were represented by counsel and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, to introduce relevant evidence,to argue orally, and to file briefs, proposed findings of fact, and conclusions of law.Briefs have been filed by the General Counsel and by Respondent Company.Upon the entire record in the case and from his observation of the witnesses,the Trial Examiner makes the following:1 The General Counsel and his representative at the hearing are referred to herein asthe General Counsel, and the National Labor Relations Board as the Board. Chief FreightLines Company is referred to herein as the Company and as Respondent Company, andLocal 886 as the Union and as Respondent Union. CHIEF FREIGHTLINES COMPANYFINDINGS OF FACT29I.THE BUSINESS OF RESPONDENT COMPANYRespondent Company, a Kansas corporation, is a common carrier motor freightline, operating under a license from the Interstate Commerce Commission, with itsprincipal office in Kansas City, Missouri, and with terminals in Kansas City, Mis-souri;Coffeyville,Kansas; Tulsa and Oklahoma City, Oklahoma; and Dallas andFort Worth, Texas.During the past year it has received for services in the handlingof freight in the said States in excess of $2,000,000.The Company is thereforeengaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent Union, Local 886, is a labor organization which admits to member-ship employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. The contract provisions; the issuesThe Respondents entered into a collective-bargaining agreement dated November1,1952, to be effective through October 31, 1955.Besides a union-shop clause,whose validity the General Counsel does not question, the contract contained inpart four separate provisions, which are material to the issues litigated herein, asfollows:1.The company agrees that each newly hired employee will be sent to theUnion office before starting work for a referral card, which will be issued bythe Union without obligation on the part of said applicant, and said applicantshall otherwise work under the provisions of this agreement.2.Any person newly employed shall be so employed only on a 30 calendarday trial basis, during which time he may be discharged by the employer with-out recourse.3.Seniority from length of continued service with the Company shall con-trol lay-offs in slack business periods and to the assignment of work.Any con-troversy over the seniority of any employee shall be referred to the Union forsettlement.4.Any employee desiring leave of absence from his employmentshall securewritten permission from both the Union and the Employer. Failure to complywith this provision shall result in the complete loss of seniority of the employeeinvolved.The main issues revolve around Respondent's refusal to rehire, on his applicationin October 1953, Winfred M. Cooksey, a former employee, who had been expelledfrom membership by the Union in July and who had voluntarily left Respondent'semploy on August 1. The General Counsel also attacks the legality of the seniorityclause (No. 3 quoted above), as well as the employment practices between the par-ties,under which preference was allegedly given to employees referred by the Union,all of whom were allegedly union members in good standing.B. The refusal to hire CookseyCooksey joined Local 886 in 1941.He worked for Respondent for over 2 yearsas pickup driver and dockman at the Oklahoma City terminal. By letter of July 16,1953, the Union notified Cooksey he was being expelled from membership effectiveas of August 1.2 Shortly before that date Cooksey informed Lee K. Bell, the Com-pany's terminal manager, that he had been issued a dishonorable withdrawal cardby the Union, and he requested a 90-day leave of absence in order to straighten outhis union difficulties.Bell stated he did not want to have anything to do with Cook-sey's union troubles, and that he could not grant a 90-day leave of absence withoutapproval of the Company's president. Bell testified that there was no further discus-sion, and that Cooksey simply did not report to work after August 1.38 The exact nature of the charges of which Cooksey had been found guilty was notstated.Evidence at the hearing establishes that the discharge was on "dishonorablegrounds," and that It was unrelated to any failure to pay dues.8 Cooksey's testimony that Bell approved his leave of absence is overborne by all otherevidence in the case, and the General Counsel specifically disclaimed any contention thata leave of absence was granted. Cooksey admitted that he was thoroughly familiar withthe contract provisions in that regard and admitted he made no attempt to secure writtenpermission from both Company and Union as required. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 3, the Union rejected Cooksey's tender of dues with the statement thatsince he no longer had membership,he did not owe any dues. Through his attorney,Charles Schwoerke(formerly attorney for'Local 886),Cooksey appealed his ex-pulsion to the International Union, but testified he did not notify the Local of hisappeal and that he got no answer from the International.Other than the tender ofdues and taking the appeal,Cooksey made no attempt to settle his difficulties withthe Union,nor did he thereafter have contact of any kind with it.Several days prior to October 26, Cooksey spoke to Bell about returning to work;and Bell,without assigning a reason,said he did not think he could put Cookseyback to work at that time.Cooksey then requested Bell to accompany him toSchwoerke's office to discuss the subject of his employment,Bell agreed,and Cookseyarranged an appointment.At thatconference Bell countered Schwoerke's requestthat Cooksey be put back to work by inquiring what would happen if he did so andif the Union should strike or retaliate in some manner.Bell testified he put the in-quiry becauseCookseyhad been dishonorably discharged from the Local and hefelt that if he took Cooksey back he might have trouble with the Union.Bell alsotold Schwoerke that he (Bell)would have to take the matter up with Mr. Stith(Respondent's president)before deciding to reemploy Cooksey.4He testified thathe did not raise any question of Cooksey's ability or of job availability,but he addedthat,to his knowledge,there were no openings at the time.Thereafter Bell talked with Stith,who directed him to inform Cooksey to obtaina referral from the Union and then return to discuss the possibility of reemployment.Cooksey came in on October 26, and Bell relayed the information to him.Afterthat interview,Cooksey wrote the Company on the same date as follows:As you recall you granted me lease[sic] from my employment with yourcompany there on the dock on the first day of August, 1953,with the mutualunderstanding that I could go back to work anytime I desired.I have now decided to terminate such leave and go back to work.If for any reason I cannot be put back on my job, I wish you would set out ina letter to me within five days the reasons so that it would not interfere with mygetting another job.In the meantime,after the meeting in Schwoerke'soffice,Bell had informedRalph Mitchell,business agent of Local 886,that Cooksey was seeking reemploy-ment and inquired what the consequences would be if he put Cooksey back to work.Bell testified that Mitchell replied that he did not represent Cooksey because he wasno longer a member of the Union,that he was not at liberty to say what might hap-pen if Cooksey was reemployed,and that he did not know whether the other em-ployees at the terminal would be willing to work with a nonunion man. Bell testi-fied further that Mitchell did not say that it would be satisfactory to the Union forthe Company to put Cooksey back to work,but stated to the contrary that it wouldbe a violation of the contract to do so because Cooksey had walked off the job.Bell,who had formerly been a member of the Union for a number of years, ad-mitted in his affidavit that he was"fully aware of the consequences of putting Cook-sey back to work,especially in the light of the conversation with Mitchell."Bell testified that on January 12, he again talked with Mitchell,stating that arepresentative of the Board had called his attention to a possible violation of theAct regarding Cooksey, and he inquired about the possibility of putting Cookseyback to work.Mitchell again said he did not representCooksey,but only em-ployees who had (union)cards.Bell inquired whether on Cooksey's applicationthe Union would issue him a referral card.Mitchell replied that under the circum-stances he doubted it very much.Bell inquired whether,if the Company putCooksey back to work for 30 days, the Union would issue Cooksey a union card,and Mitchell replied that he did not think so. Bell then inquired what would happenifhe put Cooksey back to work, and Mitchell said he was not at liberty to saywhat might happen.Mitchell also said that Cooksey was Bell's "baby," and thathe did not want any part of Cooksey.Mitchell's testimony varied in significant respects from Bell's.He testified thatduring the October conversation he specifically assured Bell, on the latter's inquiry,that the Union would not take any action if Cooksey were reemployed and that,though Cookseywas not a union member,the Union would haveto give him rep-resentation if he was in the Company's employ.Mitchell testified, however, that4 Though Bell's testimony was not specific on this point, he readily adopted as his testi-mony the contents of his affidavit(with minor changes) given Schoolfield on January 15,1954, which was offered in evidence by the General Counsel and received without objec-tion.It is accepted herein as a part of Bell's testimony. CHIEF FREIGHT LINES COMPANY31he had no distinct recollection of the January conversation, that it "just skippedfrom [his] mind," but that he told Bell there was nothing he could do if Bell wantedto hire Cooksey because Bell had the perfect right to hire him.On those conflicts and on any others of substance, Bell's testimony has beencredited in view of his better recollection of the details of the conversations andthe fact that his testimony did not vary substantially from his affidavit given only3 days after the January conversation.On March 10, the Company wrote Cooksey offering him employment effective asof March 15.5 Cooksey came in on March 15 and inquired whether he could goback to work with his original seniority.Bell informed him that the question wouldhave to be determined in the impending Board hearingor by the Union.Cooksey wrote Bell on the same date that he was ready and able to return towork, but referred to Bell's refusal to restore his seniority, and requested furtheradvice relative to getting his job back.The Company's counsel replied on March16, setting forth the Company's version of the March 15 conference, and informingCooksey that the offer contained in the March 10 letter was open and would remainopen for a reasonable time.However, Cooksey made no further contact with theCompany.The following additional facts are relevant on the question whether there wasany job opening available for Cooksey upon his application in October.The Company hired no one to replace Cooksey prior to his application.Hiswork was done from time to time by casual labor or extra help. On November 2,1953, Calvin Massingale was employed as pickup and delivery driver and dockhelper, a job similar to Cooksey's.Massingale worked the following schedule ofhours through January 2:Week endingTotal hoursNovember 7----------------------------------------423/4November 14---------------------------------------313/4November 21---------------------------------------441November28---------------------------------------43December 5----------------------------------------45December 12---------------------------------------45December 19---------------------------------------45December 26---------------------------------------45January 2------------------------------------------29Since January 2, Massingale has worked a regular schedule of 45 hours.Actu-ally,as the tabulation shows, that has been his regular schedule since the weekending November 28, inasmuch as the week ending January 2 obviously includedholidays.Though Bell admitted that Massingale is now a permanent employee, he testi-fied that Massingale was hired only as a casual laborer and was later continued asextra help when he proved to be satisfactory.Bell also claimed. that prior toJanuary 2, Massingale had worked only periodically and that he did not work a fullschedule of hours until January 2.That claim is refuted by the evidence as awhole, including the tabulation above, which shows that, save for the second weekof his employment, Massingale worked a full, or virtually a full, workweek through-out.Furthermore, Bell's affidavit made no claim either that Massingale was hiredas casual laborer or that he worked only periodically. It stated in fact that thework for which Massingale was employed was similar to that formerly done byCooksey and that:Massingale is the only man hired since October 26, 1953, although I have hiredcasuals since.Massingale is classified as an extra helper because I am allowedone extra man for every 10 men employed.Massingale is at the bottom ofthe seniority list.Bell explained further that he did not offer Cooksey employment on November 2because he did not think of him, did not know how to locate him except for theaddress on Cooksey's letter of October 26, and did not know whether Cooksey wasemployed.Those explanations are wholly incompatible with the evidence of Cook-sey's then recent and strenuous attempts to secure employment and with the factthat the Company's letter of March 10, addressed to Cooksey at the identical ad-dress given in Cooksey's letter of October 26, readily reached Cooksey.5 The full contents of that letter and of the subsequent ones mentioned below will notbe set forthin extenso,all of them contained self-serving declarations, obviously lookingto the impending hearing herein. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is therefore found on the basis of the entire evidence that there was a job open-ing on November2, 1953, for which Cookseywas qualified.6Concluding FindingsSection 8(a) (3) and 8(b) (2), respectively,make it an unfair labor practicefor an employer to engage in discrimination,and for a labor organization to causesuch discrimination,in regard to hire or tenure of employment,in order to en-courage or discourage membership in any labor organization.The provisos toSection 8 (a) (3), however,specify certain conditions under which an employermay justify discrimination,and Section 8 (b) (2) contains dovetailing provisions.Thus, employer and union are permitted to contract to require membership in theunion as a condition of employment after 30 days of employment or 30 days afterthe effective date of the contract;but even in that case discrimination for non-membership can still not be justified if the employer has reasonable grounds forbelieving that membership was denied or terminated by the union for reasons otherthan the employee's failure to tender periodic dues and initiation fees uniformlyrequired.The General Counsel does not contest the validity of the contract clause betweenRespondents here, but urges that the Company'sdiscrimination against Cooksey,assertedly caused by the Union,was because Cooksey's membership in the Unionhad been denied or terminated,to the Company's knowledge,for reasons other thanhis failure to tender required membership dues and fees.Thereisno question under the evidence that the Company was fully aware thatthe Union had terminatedCooksey'smembership for reasons unrelated to the pay-ment of dues,i.e., it knew that his expulsion was on dishonorable grounds.Theissues surrounding its refusal to reemploy him narrow down to(a)whether theCompany refused to rehire Cooksey because of the Union's denial of membershipto him,7 and(b) whether the Union caused or attempted to cause the Company soto discriminate.(a)The evidence presents scant room for doubt as to the case against the Com-pany.The testimony of Cooksey and Bell,plus Bell's affidavit,considered in theirentirety,establish plainlya prima faciecase that Bell rejected Cooksey's applicationfor reemployment on or about October 26 for the reason that Cooksey had not beensuccessful in straightening out his expulsion from the Union,and because Bell, byreason of his talk with Mitchell and his own long-time experience as a union mem-ber, feared a strike or other retaliation by the Union.The Company's defenses may be summarized, as follows: That Cooksey not havingobtained a leave of absence,occupied the status of an ordinary job applicant for anew job,that what he applied for was his old job back,which carried with it seniorityrights, and that the Company was under no legal obligation to reemploy him underthose circumstances.It justifies the Massingale hiring as being temporary in its in-ception and, in any case, as not being for the job for which Cooksey had applied.It contends further that it could(as it did) require Cooksey to obtain a referral cardbefore employing him; that the Union could not, under the contract terms, haverefused to give such a referral,under which Cooksey was entitled to work for atleast 30 days; and that as Cooksey made no attempt to procure a referral card fromthe Union,itwas not legally obligated to employ him.Much of the force of Respondent's contentions regarding lack of a job opening forCooksey was lost by Bell's admissions that he did not raise the question with Cookseyalone or with Cooksey and Schwoerke together.Nor did the Company raise it inreply to Cooksey's letter-itmade no reply. Instead,the only question Bell raisedwas the probability of a strike or other trouble with the Union if he put Cookseyback on.Indeed,Bell had made it clear as far back as Cooksey's application for leave inJuly that he did not want to become involved in Cooksey's troubles with the Union,and his testimony as supplemented by his affidavit showed his full awareness of theconsequences if he did so.His reluctance,under the circumstances,to do anythingto cause the trouble he anticipated in the Company's business was only natural, butthe circumstances nevertheless afforded no legal justification for discriminationagainst Cooksey.Cf.N. L. R. B. v. Local 1418,I.L. A., 212F. 2d 846(C. A. 5).Certainly it is obvious, in view of Bell's concern about avoiding trouble with theUnion, that he would have hastened to assert the lack of a job opening if such was9 The record also shows that subsequent to Massingale the Company has employed fivetemporary employees who have worked for varying brief periods.7 The Company's various defenses will also be considered under this issue. CHIEF FREIGHT LINES COMPANY33the fact and if it was the reason for denial of employment,since it would haveconstituted a ready-made and legitimate solution of his problems.Nor does the evidence support Respondent's contention that Cooksey demandedhis old job back with seniority.Neither the Cooksey-Bell testimony concerning theOctober conversations nor Cooksey's letter disclose any such demand.8It is true,as Respondent contends,that Cooksey had lost his seniority and that he occupied thestatus of an ordinary applicant for a new job.But it is precisely that fact whichentitled him to the job for which Massingale was hired a few days later if that jobdiffered substantially from the one Cooksey had formerlyheld.Actually,the twojobs seem analogous,ifnot identical,save for the claim that Massingale was hiredinitially on a temporary basis.In any event,the evidence establishes at a minimum that a job was available forCooksey on November 2, if not on October 26, and that it was not offered to Cooksey,despite his request for a reply within 5 days.Bell'sweak excuse that he did notknow where to reach Cooksey at the time was refuted by the fact that he reachedCookseyreadily enough in March at the very address Cooksey supplied in his Octo-ber letter.The contract fails to support the Company's final contention that it was legallyentitled to require Cooksey to obtain a referral card from the Union before em-ploying him.Under the clause in question(see sectionA,supra),the hiring bythe Employer was to precede sending the employee to the union office.The con-tract did not,therefore,require Cooksey to seek a referral card before being hired;and it is immaterial that he did not do so in view of the Company's failure to em-ploy him or to offer him employment.Indeed,if the Company actually believedin the efficacy of its contract,it could safely havehired Cookseyin reliance on theUnion'sobligation to issue the referral pursuant to the contract terms.Yet theevidence establishes that Bell had ample reason to believe,from his conversationswith Mitchell,that it would be a futile act for Cooksey to apply to the Union for areferral card.It is therefore concluded and found on a preponderance of the evidence on therecord as a whole that Respondent Company refused to employ Cooksey on October26, 1953,9 because of his nonmembership in the Union,having at the time reasonablegrounds for believing that Cooksey'smembership was denied or terminated for rea-sons unrelated to his payment or tender of dues.Therebythe Company engagedin discrimination proscribed by Section 8 (a) (3) of the Act.(b) In determining whether the Union caused the Company to discriminate, itis immaterial that threats or promises may not have been made.It need only befound whether the Union exerted pressures upon the Company in an attempt tocause it not to employ Cooksey,i.e., that the Company's discrimination was "uponthe instigation of the union."N. L. R. B.v. RadioOfficers'Union of the Commer-cial TelegraphersUnion, AFL,347 U. S. 17, 52.As foundunder(a), supra,Bell'srefusal to hire Cooksey was due to his fear of union retaliation by strike or other-wise.Though that finding is an essential factor supporting the conclusion that theCompany engaged in discrimination,itdoes not establish a case against the Unionunless the evidence shows that Bell's fears were reasonably grounded in unionpressures.Bell's credited testimony concerning his conversations with Mitchell,summarizedabove, plainly disclosed that union pressures laid a reasonable basis for anticipatingtrouble with the Union.Thus,Mitchell contended that the reemployment of Cook-sey would constitute a violation of the contract,repiesented that the union membersmight refuse to work with a nonunion man, that he was not at liberty to say whatmight happen,and that the Union would not issue Cooksey a referral card.1°Those8 Although Cooksey gave conflicting testimony on cross-examination as to what hewantedwhen he applied in October, the evidence as a whole does not show that he infactdemandedhis seniority thenBell's testimony, significantly, is devoid of suggestionthat he did9 The date of the commencement of the discrimination under the circumstances heredid not depend on whether a job was available for Cooksey,since it wasapparent thatthe Company had conditioned his employment on membership in, or referral by, theUnion and that further application by Cooksey would be futile unless he met the pre-scribed conditions.Seabraght Construction Company, 108NLRB8;N. L, R. B. v.The LummusCo., 210 F. 2d 377,, 380-1 (C. A. 5).10 The evidence plainly established the futility of any application by Cooksey for areferral.A refusal to grant clearance or a referral has been held sufficient in itself tocause discrimination under Section 8 (b) (2).N. L. R. B.v.RadioOfficers' Union, AFL,196 F 2d 960,965 (C. A. 2), affil. 347 U. S. 17. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDpressures were obviously applied withintent,and inan attempt to cause Bellto refuseto employ Cooksey.Moreover, they were successful.Testimony offered by the Union to the effect that Mitchell was without authority tocall a strike or to issue referrals are wide of the mark.His statements to Bell wereobviously within the scope of his authority or apparent authorityas business agentof the Union.It is therefore concluded and found on the basis of the evidence as a whole thatRespondent Union caused or attempted to cause the Company to refuse to hireCooksey because of nonmembership in the Union, which membership was termi-nated or denied for reasons other than the failure to tender the periodic dues andinitiationfees uniformly required.C. The seniority clauseIn issue also is the legality of the seniority clause (No. 3 under section A,supra),which delegates to the Union complete power of settlement of all controversies overseniority of employees.The clause in question is approximately identical with thatrecently held illegal inPacific Intermountain Express Company,107 NLRB 837,inwhich the contract, like the one here, also contained a valid union-shop clause.The Board's flat holding that the inclusion in a contract of a provision like the pres-ent one isviolative of the Act is dispositive of the issue here.The force of thatdecisionis infact augmented by the Board's rejection of a saving clause, includedin a later contract, providing that the determination by the Union of seniority con-troversies should be made without regard to the membership or nonmembership ofthe employees involved.The Board held that inclusion of such a statement "is notby itself enough to cure the vice of giving to the Union complete control over thesettlement of a `controversy' with respect to seniority."In view of the broad scope of the above decision,it isimmaterial that no contro-versies have been referred to the Union here for determination; the mere existenceof the clause in the contract is violative of the Act.Aside from that, Bell's rejectionof Cooksey's seniority demands on March 15 contained implicit acknowledgment ofthe continued efficacy of the clause by his statement that the question would be de-termined in the present proceedingor by the Union.It is therefore concluded and found that by inclusion in the contract of the clausewhich provided for referral to the Union of controversies over seniority, the Com-pany violated Section 8 (a) (3) and (1) of the Act and the Union violated Section8 (b) (2) and 8 (b) (1) (A).D. The alleged verbal closed shopThe preponderance of the evidence does not support the General Counsel's con-tention that Respondents, by verbal understanding or custom, have maintained aclosed shop or a preferential hiring arrangement.Briefly, the facts are as follows:Of 12 employees hired since November 1, 1952, including Massingale, only 3were sent from theunionhall on request. In 3 of the 12 cases, it was not knownto the Company whether the employees were or were not union members. In 2of the latter cases, however, the employees were sent to the Union to procure re-ferral cards.Bell testified that it was not his practice to call the union hall in every case, al-though he usually got his casual help from the hall on special occasions when heneed help on short notice.He testified further that he had occasionally hired direct,employees who came to the office, especially if they showed a union card, and thathe hired some temporary employees who did not show a union card but sent themon to the Union for a referral card.The foregoing evidence obviously falls short of establishing a custom or an un-derstanding that a prospective employee had to present either a union card or areferral before, or as a condition to, being hired.Bell hired with and without call-ing the Union.He hired employees with and without union cards.The sendingof newly hired employees to the Unionafterhiring, for referrals, was required bythe contract clause whose legality the General Counsel does not dispute as written.The Cooksey incident, because of its unusual circumstances, cannot be considereda fair example of how the parties verbally applied the referral clause.To the ex-tent that it is an example of any kind, it does not alone establish a custom or apractice.It does not stand alone; it is overborne by the other evidence summarizedabove.It is therefore concluded and found that the evidence fails to establish that Re-spondents, by custom, understanding, or verbal agreement, maintained a closed shopor a preferential hiring arrangement. CHIEF FREIGHT LINES COMPANY35.Upon the basis of the above findings of fact and upon the entire record in thecase the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Respondent Union is a labor organization within the meaning of Section 2 (5)of the Act.2.By refusing to employ Winfred M. Cooksey on October 26, 1953, RespondentCompany discriminated against him to encourage membership in the Union, andthereby engaged in unfair labor practices proscribed by Section 8 (a) (3) and (1)of the Act.3.By causing and attempting to cause the Company to discriminate against Cook-sey as aforesaid, Respondent Union engaged in unfair labor practices proscribed bySection8 (b) (2) and 8 (b) (1) (A) of the Act.4.By including in their contract a clause which provided for referral to the Unionfor settlement of controversies over the seniority of employees, Respondent Com-pany violated Section 8 (a) (3) and (1) of the Act, and Respondent Union violatedSection8 (b) (2) and 8 (b) (1) (A) of the Act.5.The aforesaid unfair labor practices having occurred in connection with theoperations of Respondent Company's business as set forth in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and substantially affect commerce within the meaning of Section 2(6) and (7) of the Act.6.Respondents have not by custom, understanding, or verbal agreement main-tained a closed shop or a preferential hiring arrangement.THE REMEDYHaving found that Respondents have engaged in certain unfair labor practices, Ishall recommend that they cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act, as more fully outlined in thesection below. I make no recommendation that Cooksey be offered employment inview of his rejection of the Company's offer of March 15 (conceded by the GeneralCounsel to be a valid one). I shall recommend among other things that Respondentsjointly and severally make Cooksey whole for any loss of pay suffered by reason ofthe discrimination against him by payment to him of a sum of money equal to thatwhich he normally would have earned from October 26, 1953, to March 15, 1954,inclusive, less his netearningsduring said period.Back pay shall be computed inaccordance with the formula stated in F.W. Woolworth Company,90 NLRB 289.[Recommendations omitted from publication.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board, and in order to effectuate the policies of the National Labor RelationsAct, as amended, we hereby notify our employees that:WE WILL NOT perform or give effect to the clause in our contract with Okla-homa City General Drivers, Warehousemen and Helpers, Local Union 886,International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ersofAmerica,AFL, which delegates to the Union authority to settlecontroversies relating to seniority, and we will not enter into or renew a contractwith said Union or any other labor organization which contains such provisions.WE WILL NOT encourage membership in Oklahoma City General Drivers,Warehousemen and Helpers, Local Union 886, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, AFL, or in anyother labor organization of our employees, by discriminating against them in anymannerin regard to their hire or tenure of employment, except to the extentpermittedby Section 8 (a) (3) of the Act.WE WILL NOT interfere with, restrain, or coerce our employees in the exerciseof the rights guaranteed by Section 7 of the Act, except to the extent that suchrights may be affected by an agreement as a condition of employment as author-ized by Section 8 (a) (3) of the Act.WE WILL make Winfred M. Cooksey whole for any loss of pay-suffered as aresultof thediscrimination against him.344056-55-vol. 111- 4 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become, to remain, or to refrain from becoming orremaining,members of the above-named Union or any other labor organization,except to the extent that said right may be affected by an agreement in conformitywith Section 8 (a) (3) of the Act.CHIEF FREIGHT LINES COMPANY,Employer.Dated---------------- By----------------------------------------------(Representative)I(Title)Thisnotice must remain postedfor 60 days from thedate hereof, and must not bealtered, defaced,or coveredby anyother material.Appendix BNOTICE TO ALLMEMBERS OFOKLAHOMA CITY GENERALDRIVERS, WAREHOUSEMENAND HELPERS, LOCAL UNION 886, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL, AND To ALLEMPLOYEES OF CHIEFFREIGHT LINESCOMPANYPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT perform or give effect to the clause in our contract with ChiefFreight Lines Company which delegates to us authority to settle controversiesrelating to seniority, and we will not enter into or renew a contract with saidCompany or any other employer which contains such provisions.WE WILL NOT cause or attempt to cause Chief Freight Lines Company, itsofficers, agents, successors or assigns, to discriminate against its employees inregard to their hire or tenure of employment or any term or condition ofemployment except as permitted under the Act.WE WILL NOT restrain or coerce employees of Chief Freight Lines Companyin the exercise of the rights guaranteed under Section 7 of the Act, except tothe extent that such rights may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment as authorizedby Section 8 (a) (3) of the Act.WE WILL make whole Winfred M. Cooksey for any loss of earnings he mayhave suffered because of the discriminationagainst him.OKLAHOMA CITY GENERAL DRIVERS, WAREHOUSEMEN ANDHELPERS, LOCAL UNION 886, INTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERSOF AMERICA, AFL,Labor Organization.Dated---------------- By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.PUBLICIDAD ASTRA, ET AL.andGREMIO DE PRENSA,RADIO,TEATRO YTELEVISION DE PUERTO RICO,LOCAL24929,AFL, PETITIONER.CaseNo.04-RC-602. January 4,1955Supplemental Decision and Order AmendingDirection of ElectionOn October 21,1954, the Board issued its Decision, Order, and Direc-tion of Election in this case I finding appropriate two units of radiotalent employed by Radio Stations WNEL and WKAQ, respectively,1 110 NLRB 442.111 NLRB No. 10.